DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits.  Claim(s) 1-18 is/are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the linking mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Since this limitation is unclear and therefore confusing, for the purposes of compact prosecution, the Examiner will define as previously presented for “a linking member.”
Claim 7 is also rejected since a dependent of Claim 6.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 2, and 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata US 2013/0023189 A1 (Numata), in view of Matsunaga et al. US 2013/0000938 A1 (Matsunaga), and in further view of the machine translation of Ito et al. JP-2005176454-A (Ito).

Regarding Claim 1, Numata discloses, a rotating tool (FIG. 1, #1, para [0037]) comprising: 
a motor (FIG. 1, M, para [0038]); 
a switch (FIG. 1, #30, para [0037]) that has ON and OFF states in association with an operation of an operation member (FIG. 1, S, para [0042]) to control a rotation of an output shaft (FIG. 1, #6, para [0038]) of the motor; 
a rotation shaft (FIG. 1, #16, para [0040]) configured to rotate in association with the rotation of the output shaft to rotate a tool bit (FIG. 1, #88, para [0040]) and that includes a brake plate (FIG. 1, #62, para [0048]);
a brake mechanism (FIG. 1, #60, para [0047]) configured to brake at least the rotation shaft and that includes a brake operation plate (FIG. 1, #62, para [0050]); 

Numata does not disclose, an electrical actuator that is configured to actuate the brake mechanism, wherein: 
the electrical actuator  is configured to actuate the brake mechanism in conjunction with  switching the switch from the ON state to the OFF state and  to release an actuation of the brake mechanism after a lapse of a predetermined period of time from the  switching of the switch from the ON state to the OFF state; and 
the electrical actuator, the rotation shaft and the brake mechanism are configured such that operation of the electrical actuator causes the brake operation plate to engage and disengage the brake plate.  
However, Matsunaga teaches, an electrical actuator (para [0064]: solenoid #155) that is configured to actuate the brake mechanism. Matsunaga further teaches a lapse of time when the tightening 
However, this proposed combination alone of Numata/Matsunaga does not teach, the electrical actuator is configured to actuate the brake mechanism in conjunction with switching the switch from the ON state to the OFF state and to release an actuation of the brake mechanism after a lapse of a predetermined period of time from the switching of the switch from the ON state to the OFF state.
Furthermore, Ito teaches, the electrical actuator is configured to actuate the brake mechanism in conjunction with switching the switch from the ON state to the OFF state and to release an actuation of the brake mechanism after a lapse of a predetermined period of time from the switching of the switch from the ON state to the OFF state (para [0020, 0025]). Since Ito teaches that at t2, when the power switch is turned off the motor decelerates and t3 when the rotational speed is zero, therefore there is a lapse of time between t2 and t3.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Matsunaga and Ito and before the effective filing date of the invention to modify rotating tool as disclosed by Numata (#1) with the solenoid as taught by Matsunaga (para [0064]: solenoid #155), because Matsunaga teaches a solenoid that actuates the brake mechanism by both engaging and disengaging (Matsunaga, para [0068]) and as this improves the effectiveness of the rotating tool, thereby providing the motivation, to modify the rotating tool as disclosed by Numata (#1) with the solenoid as taught by Matsunaga (#155, para 0064, 0068]) and also, to include the lapse of a predetermined time as taught by Ito (para [0020, 0025]); because Ito teaches this lapse of time that ensures the repeated operation when the switch is turned on and off as this improves the effectiveness of the of the rotating tool, thereby providing the motivation, to modify the rotating tool as disclosed by Numata (#1) with the time lapse as taught by Ito (para [0020,0025]).

Regarding Claim 2, as combined, Numata/Matsunaga/Ito, disclose the invention as previously claimed, further disclosing, wherein the electrical actuator is a solenoid (Matsunaga, FIG. 4, #155, para [0064]).

Regarding Claim 12, as combined, Numata/Matsunaga/Ito, disclose the invention as previously claimed, further comprising, a second brake mechanism (Numata, FIG. 1, #62, para [0058]) configured to (1) brake the output shaft (Numata, Claim 1) and (2) be actuated and released from actuation (Matsunaga, para [0070]) by the electrical actuator (Matsunaga, #155).

Regarding Claim 13, as combined, Numata/Matsunaga/Ito, disclose the invention as previously claimed, further disclosing, wherein the brake mechanism (Numata, 60) and the motor (Numata, M) are configured such that, when the brake mechanism is actuating, redriving of the motor is restricted even when the switch is in the ON (Ito, para [0038]).

Regarding Claim 14, as combined, Numata/Matsunaga/Ito, disclose the invention as previously claimed, further disclosing, wherein the electrical actuator (Matsunaga, #155) and the brake mechanism are configured such that the electrical actuator actuates the brake mechanism after a lapse of a second predetermined period (Ito, para [0025]) of time from the switching of the switch from the ON state to the OFF state while the motor is being driven (Ito, para [0020, 0023]).


Claims 3, 4, 6, 8 – 11, and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over as combined, Numata/Matsunaga/Ito, and in further view of Zhong et al. US 2016/0221085 A1 (Zhong).

Regarding Claim 3, as combined, Numata/Matsunaga/Ito, disclose the invention as previously claimed.  

the clutch mechanism includes a clutch operation plate that moves in an axial direction of the output shaft to operatively connect and separate the output shaft and the rotation shaft;
a cam plate is between the brake operation plate and the clutch operation plate; and 
the cam plate and the brake operation plate are configured such that the cam plate rotates in association with the operation of the electrical actuator to cause the brake operation plate to contact and separate from the brake plate and cause the clutch operation plate to move in the axial direction.
However, Zhong teaches, a clutch mechanism (FIG. 4, #30, para [0096]) configured to operatively connect and separate the output shaft and the rotation shaft (Claim 20) is between the output shaft and the rotation shaft (para [0096]), wherein:
the clutch mechanism includes a clutch operation plate (FIG. 5, #28a, para [0100]) that moves in an axial direction of the output shaft to (Claim 10) operatively connect and separate the output shaft and the rotation shaft (Claim 18); 
a cam plate (FIG. 5, #40, para [0098]) is between the brake operation plate and the clutch operation plate; and
the cam plate (40) and the brake operation plate are configured such that the cam plate rotates (para [0097] – as rotating sleeve #6 is connected to #40) in association with the operation of the electrical actuator to cause the brake operation plate to contact and separate from the brake plate (para [0100]) and cause the clutch operation plate to move in the axial direction (Claim 21).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Zhong before the effective filling date of the invention to modify the rotating tool (Numata, #1) as disclosed by Numata/Matsunaga/Ito to include the clutch mechanism (FIG. 4, #30, para [0096]) and cam plate (FIG. 5, #40, para [0098]) as taught by Zhong; because Zhong teaches this structure that is  known and beneficial for the engaging and separating status of the clutch mechanism (Zhong, para [0096]) and 

Regarding Claim 4, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein the clutch mechanism (Zhong, 30) includes a coupling body (Zhong, FIG. 6, # 28 b, para [0100] – last sentence describes the rotation of 28 b when clamping sleeve 13 is rotated) that is configured to move in a radial direction between a side of the output shaft and the rotation shaft to couple the release the output shaft and the rotation shaft (Zhong, para [0100], Claim 18).

Regarding Claim 6, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein the electrical actuator (Matsunaga, #155) and the cam plate (Zhong, 40) are linked with a linking member (FIG. 5, #6 a,), and the cam plate, the electrical actuator (Matsunaga, 155) and the linking mechanism are configured such that the cam plate rotates via the linking member in association with the operation of the electrical actuator (Zhong, para [0096]).

Regarding Claim 8, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, further comprising 
a biasing member (Numata, FIG. 1, para [0050]) that biases the brake operation plate to a side of the cam plate (Numata, para [0058]).

	Regarding Claim 9, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein the biasing member is a coil spring (Numata, FIG. 1, B).

Regarding Claim 10, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, further comprising 
a retaining member (Numata, FIG. 3, between #3 and #10) that elastically holds the brake plate with respect to a contacting and separating direction of the brake operation plate (Numata, para [0048-49]).
Regarding Claim 11, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein 
the retaining member is a retaining ring (Numata, FIG. 3, see below arrow) on an outer periphery of the brake plate, the retaining ring having a plurality of elastic pieces projecting toward a center side and an opposite side of the brake operation plate (FIG. 3, see below arrows).

    PNG
    media_image1.png
    517
    472
    media_image1.png
    Greyscale



Regarding Claim 15, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed.  
As previously combined, Zhong teaches, a clutch mechanism (Zhong, FIG. 4, #30, para [0096]) configured to operatively connect and separate the output shaft and the rotation shaft (Zhong, Claim 20) is between the output shaft and the rotation shaft (Zhong, para [0096]), wherein:

a cam plate (Zhong FIG. 5, #40, para [0098]) is between the brake operation plate and the clutch operation plates; and 
the cam plate (Zhong, 40) and the brake operation plate are configured such that the cam plate rotates (para [0097] – as rotating sleeve #6 is connected to #40) in association with the operation of the electrical actuator to cause the brake operation plate to contact and separate from the brake plate (Zhong, para [0100]) and cause the clutch operation plate to move in the axial direction (Zhong, Claim 21).

Regarding Claim 16, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein:
the brake mechanism (Numata, 60) and the rotation shaft (Numata, 16) are configured such that the brake mechanism, when actuated, breaks the rotation shaft (Numata, Abstract); 
the clutch mechanism (Zhong, 30) includes a sleeve (Zhong, FIG. 5, #6) fixedly attached to an output shaft (Numata, 6); and 
the sleeve and the clutch operation plate are configured such that the sleeve and the clutch operation plate can be coupled and uncoupled (Zhong, Abstract).  

Regarding Claim 17, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein:
the brake mechanism (Numata, 60) includes a front brake plate (Matsunaga, FIG. 4, #153, para [0064])and a back brake plate (Matsunaga, FIG. 4, #152, para [0065]); and 
the front brake plate and the back plate brake are on opposite sides of the clutch operation plate (Matsunaga, para [0065]).  


Regarding Claim 18, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed, further disclosing, wherein:
the cam plate (Zhong FIG. 5, #40) includes, in the axial direction of the output shaft (Numata, 6), spaced protrusion portions (Zhong, FIG. 5, #42) and spaced depressed portions (Zhong, FIG. 5, space between #42), para [0100]); 
the spaced protrusion portions and the spaced depressed portions alternate circumferentially (Zhong, FIG. 5, para [0098]); 
an inclined surface (Zhong, FIG. 5, illustrated in the below diagram) is between each adjacent spaced protrusion portion and spaced depressed portion that is inclined with respect to the axial direction (Zhong, FIG. 5 illustrates axial direction); and 

    PNG
    media_image2.png
    479
    506
    media_image2.png
    Greyscale


the clutch mechanism (Zhong, 30) and the cam plate (Zhong FIG. 5, #40) are configured such that the clutch operation plate selectively engages the spaced protrusion portions (Zhong, para [0098]), the spaced depressed portions and the inclined surfaces to move the clutch operation plate in the axial direction (Zhong, para [0100]).


Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over as combined, Numata/Matsunaga/Ito/Zhong, and in further view of Hahn US US2008/0105448A1 (Hahn).

Regarding Claim 5, as combined, Numata/Matsunaga/Ito/Zhong, disclose the invention as previously claimed.  
Numata/Matsunaga/Ito/Zhong does not disclose, wherein the coupling body is a steel ball.
However, Hahn teaches, wherein the coupling body is a steel ball (FIGS 3 and 7, #122, para [0074-75]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hahn and before the effective filing date of the invention to modify rotating tool (Numata, #1) as disclosed by Numata/Matsunaga/Ito/Zhong to include the ball bearing (FIGS 3 and 7, #122, para [0074-75]) as taught by Hahn; because Hahn teaches that the ball bearing is  known and beneficial for disengaging (para [0055-56]) and engaging (para [0057]) of the clutch as this improves the effectiveness of the clutch mechanism, thereby providing the motivation, to modify the clutch mechanism as taught by Numata/Matsunaga/Ito/Zhong (Zhong, #30) with the ball bearing as taught by Hahn (FIGS 3 and 7, #122, para [0074-75]).

Allowable Subject Matter

Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 7, the prior art of record fails to disclose, teach, or fairly suggest a rotation lever that has a fulcrum connected to the electrical actuator and an effort portion connected to the cam plate.  The prior art of record that comes closest to teaching these limitations is Schuda et al. US 6,269,888 B1 (Schuda), and Takeda (US-20170264219-A1).  Schuda teaches a lever portion so as to place the tool into rotary mode of operation.  However, Schuda fails to teach a lever portion connected to the actuator and an effort portion connected to the cam plate.  Takeda teaches a manipulation switch to turn on and off the grinder.  However, Takeda fails to teach the effort portion connected to the actuator.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.



Response to Arguments
Applicant’s arguments, see Page 8, filed 24 Sep 2021, with respect to Claim 10 that necessitates for “a” before “retaining member” has been fully considered and is persuasive.  The objection of Claim 10 has been withdrawn. 


Applicant’s First Argument
Applicant's arguments filed 24 Sep 2021 that the baffle plate, Zhong 40, does not include the features of the recited claim.
Examiner’s Response to the First Argument
This argument is not persuasive since the claim does not list any limitations or features of the “cam plate.”  Applicant does not specifically denote what is included or excluded from a “cam plate” or provide any information thereof in the Description.  Specifically, the Specification does not list any additional features of the “cam plate.”  



Applicant’s Second Argument
Applicant's arguments filed 24 Sep 2021 that the baffle plate, Zhong 40, is not between a brake operation plate and a clutch operation plate and does not rotate.
Examiner’s Response to the Second Argument
This argument is not persuasive since the combination of Numata/Matsunaga/Ito, and Zhong discloses Zhong’s baffle plate (cam plate) located in the section of the tool so as to perform the required operation of a clutch and Zhong, para [0098] describes the rotation of the baffle plate and axial movement.



Applicant’s Third Argument
Applicant's arguments filed 24 Sep 2021 that the there is no reason to add a clutch mechanism and the addition of the same increases weight and complexity of the tool.

Examiner’s Response to the Third Argument
This argument is not persuasive since the combination is appropriate for a person of ordinary skill in the art to develop a tool as claimed.  As for the weight and complexity, Applicant never required that the invention be a certain weight or meet certain restrictions pertaining to the level of complexity or weight.  Additionally, there is no claim limitation pertaining to the weight or any criticality in the Specification regarding weight, or range thereof, or complexity of the tool.  






Applicant’s Fourth Argument
Applicant's arguments filed 24 Sep 2021 that Zhong’s cam part 28b does not move in a radial direction.
Examiner’s Response to the Fourth Argument
This argument is not persuasive since Zhong, para [0097-98], discloses the movement of 28 and therefore 28b in a radial direction.


Applicant’s Fifth Argument
Applicant's arguments filed 24 Sep 2021 that Zhong’s connecting member, 6a, does not link the actuator with the baffle 40.
Examiner’s Response to the Fifth Argument
This argument is not persuasive since Zhong, FIGS. 5, and 9-10, para [0096] and subsequent combination with Numata/Matsunaga, Ito disclose Zhong’s connecting member, 6a, with the electrical actuator (Matsunaga, 155) and baffle (Zhong, 40).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        22 Nov 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731